IN THE SUPREME COURT OF PENNSYLVANIA
                               MIDDLE DISTRICT


 STEVEN BURDA,                                 : No. 279 MAL 2019
                                               :
                     Petitioner                :
                                               : Petition for Allowance of Appeal from
                                               : the Order of the Superior Court
              v.                               :
                                               :
                                               :
 ALLA KORENMAN F/K/A ALLA BURDA,               :
                                               :
                     Respondent                :


                                        ORDER



PER CURIAM

      AND NOW, this 24th day of September, 2019, the Petition for Allowance of Appeal,

the Application to Direct Trial Court to Provide for Original Records, and the Application

to Provide Access Code for Online Filing are DENIED.